Citation Nr: 0919450	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, to include as secondary to a service-
connected right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability, to include as secondary to a service-
connected right knee disability.

5.  Entitlement to an evaluation in excess of 30 percent for 
service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the St. Paul, 
Minnesota Office (RO) of the Department of Veterans Affairs 
(VA) that determined that new and material evidence had not 
been received to reopen the Veteran's claims for entitlement 
to service connection for a low back disability and a left 
knee disability, to include as secondary to a service-
connected right knee disability.  In the same decision, the 
RO also increased the evaluation for the Veteran's service-
connected right knee disability from 10 percent disabling to 
30 percent disabling.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing has been associated with the claims file.

The reopened claims of entitlement to service connection for 
a low back disability and a left knee disability, to include 
as secondary to a service-connected right knee disability, 
and the issue of entitlement to an evaluation in excess of 30 
percent for service-connected right knee disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating action dated in April 1991, the RO denied the 
appellant's claim to reopen a claim of entitlement to service 
connection for a low back disability, including as secondary 
to service-connected right knee disability.
 
2.  Evidence added to the record since the April 1991 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
a low back disability, including as secondary to service-
connected right knee disability, and raises a reasonable 
possibility of substantiating the appellant's claim.

3.  By rating action dated in April 1991, the RO denied the 
appellant's claim of entitlement to service connection for a 
left knee disability, including as secondary to service-
connected right knee disability.

4.  Evidence added to the record since the April 1991 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
a left knee disability, including as secondary to service-
connected right knee disability, and raises a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1991, that denied the 
appellant's claim to reopen a claim of entitlement to service 
connection for a low back disability, including as secondary 
to service-connected right knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for a low back 
disability, including as secondary to service-connected right 
knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The RO's decision of April 1991, that denied the 
appellant's claim of entitlement to service connection for a 
left knee disability, including as secondary to service-
connected right knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).  

4.  New and material evidence has been received and the claim 
for entitlement to service connection for a left knee 
disability, including as secondary to service-connected right 
knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the Veteran's new and material evidence 
claims, a review of the claims file reveals that, in light of 
the Kent decision, the February 2006 AOJ VCAA notification 
letter sent to the appellant is insufficient.  The letter 
informed the appellant that new and material evidence could 
be submitted to reopen his claims and indicated what type of 
evidence would qualify as "new" evidence.  However, the 
letter did not specifically inform him of what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous final denials.  Nevertheless, because the 
instant decision reopens the appellant's claims, any 
deficiency with respect to notice regarding new and material 
evidence is moot and no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.



Legal Criteria 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  The Veteran filed his 
claims to reopen in January 2006.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Legal Analysis

The Veteran asserts that new and material evidence has been 
submitted to reopen his claims for entitlement to service 
connection for a low back disability and a left knee 
disability, to include as secondary to a service-connected 
right knee disability.  With respect to the Veteran's low 
back disability, the record reflects that in an October 1989 
decision, the RO initially denied service connection for a 
low back disability, claimed by the Veteran as secondary to 
service-connected right knee disability.  No appeal was taken 
from that determination.  As such, it became final.  38 
U.S.C.A. § 7105.  In March 1991, the Veteran filed a claim to 
reopen his previously denied claim for entitlement to service 
connection of a low back disability, including as secondary 
to service-connected right knee disability.  In an April 1991 
rating decision, the RO found that new and material evidence 
had not been received to reopen the claim.  No appeal was 
taken from that determination and it became final.  38 
U.S.C.A. § 7105.

With respect to the Veteran's left knee disability, the 
record reflects that in March 1991, the Veteran filed a claim 
for entitlement to service connection for a left knee 
disability, to include as secondary to his service-connected 
right knee disability.  In an April 1991 rating decision, the 
RO denied such claim on the basis that the Veteran's low back 
disability was post-service in origin and not secondary or 
related in any way to his service-connected right knee 
disability.  No appeal was taken from this determination.  As 
such, it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the April 1991 RO 
denials included the Veteran's service treatment records, a 
private September 1988 treatment record which showed 
treatment for low back pain, and a report of an October 1989 
VA examination of the Veteran's low back and right knee 
disabilities, which showed that the Veteran had minimal facet 
disease from osteoarthritis of the facets of the low back, 
and degenerative joint disease of the right knee.  The 
evidence also included private treatment records dated in May 
1990, which showed that the Veteran's left knee had become 
symptomatic since he slipped and fell on ice in March 1990.  
A left knee arthroscopy with debridement of diffuse 
chondromalacia, and chondral damage, in addition to removal 
of a loose osteochondral body, was performed in May 1990.  

The evidence received since the final April 1991 RO decision 
includes subsequently dated private medical records showing 
current treatment for low back and left knee disabilities.  
It also includes a November 2007 opinion by J.W., D.C., who 
opined that the Veteran's condition (low back pain that 
radiated down the back of the left thigh, knee, calf, and 
ankle) was due to the knee injury that he sustained while in 
basic training.   Such evidence also includes a December 2007 
VA examination report in which the examiner opined that the 
Veteran's low back and left knee disabilities were not 
related to his service-connected right knee disability.

The additional evidence, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, namely, whether the Veteran's low 
back and left knee disabilities are secondary to his service-
connected right knee disability.  The additional evidence, 
when considered in conjunction with the record as a whole, 
raises a reasonable possibility of substantiating his claims.  
Accordingly, the Board concludes that the evidence received 
subsequent to the April 1991 RO denials, considered in 
conjunction with the record as a whole, is new and material 
and the claims for entitlement to service connection for a 
low back disability and a left knee disability, to include as 
secondary to a service-connected right knee disability, are 
reopened.

 


ORDER

As new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right knee disability, the appeal, to this extent, is 
granted.

As new and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disability, to include as secondary to a service- connected 
right knee disability, the appeal, to this extent, is 
granted.


REMAND

As noted above, the Veteran's claims for service connection 
for a low back disability and a left knee disability, to 
include as secondary to service-connected right knee 
disability, have been reopened.  However, additional 
development and due process considerations are required prior 
to appellate consideration of the reopened claims.  

Post-service treatment records demonstrate that the Veteran 
has complained of, and been treated for, a low back 
disability, including diagnosed as osteoarthritis, and 
degenerative disc disease.  Post-service treatment records 
also reflect that the Veteran has complained of, and been 
treated for left knee disability that has been diagnosed as 
chondromalacia and degenerative changes.  

In a November 2007 statement, J. W., D.C., opined that the 
Veteran's low back disability, degenerative disc disease and 
degenerative joint disease, which included pain that radiated 
down the back of the Veteran's left thigh, knee, calf, and 
ankle, could be caused by his service-connected right knee 
disability.  The Board also observes that in December 2007, a 
VA examiner opined that it was her medical opinion that the 
Veteran's back and left knee conditions were not related to 
his right knee condition, but were two separate injuries.  
However, the Board notes that such December 2007 examination 
was not specifically provided for the purpose of determining 
the etiology of the Veteran's low back and left knee 
disabilities, and that the examiner noted that no opinion was 
requested, and that the Veteran's claims file was not 
available for review.  Additionally, she did not provide an 
opinion as to whether the Veteran's service-connected right 
knee disability chronically aggravates his low back and/or 
left knee disabilities.  Therefore, the Board finds that 
additional VA examination and opinion to ascertain whether 
his low back and left knee disabilities are proximately 
caused or chronically aggravated by his service-connected 
right knee disability would be useful in adjudication of the 
reopened claims.  

With respect to the Veteran's claim for an increased 
evaluation for his service-connected right knee disability, 
the record reflects that the Veteran was initially granted 
service connection for such disability in May 1973.  At that 
time, the RO assigned a 10 percent evaluation under 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) for right knee osteochondral fracture, lateral 
femoral condyle, with joint body and arthralgia (post-lateral 
meniscectomy), effective from May 15, 1973.  Such 10 percent 
evaluation, pursuant to Diagnostic Code 5257, was continued 
in subsequent October 1989 and April 1991 rating decisions.  

In the April 2006 rating decision on appeal, the RO increased 
the evaluation for the Veteran's service-connected right knee 
disability from 10 percent disabling to 30 percent disabling, 
effective from December 8, 2005 and recharacterized the 
service-connected right knee disability as degenerative 
changes, status post osteochondral fracture, lateral femoral 
condyle with arthralgia.  The RO also changed the rating from 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) to Diagnostic Code 5003 (degenerative arthritis) 
and Diagnostic Code 5261 (limitation of leg flexion).  The 
record also does not reflect that service connection has been 
formally severed for instability of the right knee.  In this 
regard, the Board notes that the rating under Diagnostic Code 
5257, reflects that service connection was established for 
right knee instability from May 15, 1973 through December 7, 
2005.  As such, service connection for right knee instability 
is protected.  38 C.F.R. § 3.957 (2008).  Additionally, the 
RO, in effect, granted service connection for arthritis of 
the right knee, effective from December 8, 2005, and in the 
process, disrupted the 10 percent protected rating for right 
knee instability that had been in effect in excess of 20 
years.  See 38 C.F.R. § 3.951 (2008).  The Board finds that 
it does not have jurisdiction over the issues of severance of 
service connection for right knee instability, nor reduction 
of the 10 percent rating therefor, but these matters must be 
clarified before the increased rating issue on appeal may be 
properly addressed.

Thus, in light of the evidence of record, the Board finds 
that the Veteran is entitled to separate, compensable ratings 
for his protected service-connected right knee instability, 
and for his now service-connected right knee arthritis.  In 
VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability. 
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Thus, because the Veteran is entitled to separate compensable 
ratings for his service-connected right knee instability and 
service-connected right knee arthritis, the Board finds a 
remand for readjudication by the RO in the first instance is 
appropriate in order to accord the Veteran the full benefit 
of the law.  See 38 C.F.R. § 3.105(e) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and Allen v. 
Brown, 7 Vet. App. 439 (1995), as well as 
38 U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed as to the information and 
evidence necessary to substantiate his 
reopened claims for service connection 
for a low back disability and a left knee 
disability, to include as secondary to a 
service-connected right knee disability, 
and his claim for an increased rating for 
his service-connected right knee 
disability, including which evidence, if 
any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  

Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of any benefit sought per 
Dingess.  

With respect to his increased rating 
claim, the Veteran should be informed of 
all relevant diagnostic codes (DC) for 
the disabilities at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the Veteran should 
also be advised to provide evidence 
demonstrating a worsening of the 
disabilities and the effect that 
worsening has on his employment and daily 
life and that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his low back disability and 
left knee disability since service and 
his right knee disability since December 
2004.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current low back and left knee 
disability.  The examiner should 
specifically identify all low back and 
left knee conditions found.  The examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has a low 
back and/or left knee disability that is 
related to any incident of service.  The 
examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran 
has a left knee and/or low back 
disability that is proximately caused or 
aggravated by his service-connected right 
knee disability.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.
		
4.  Schedule the Veteran for an 
examination to determine the current 
severity of his service-connected right 
knee disabilities.  The examiner's report 
should include range-of-motion findings 
and findings as to any weakness, and 
additional functional impairment due to 
pain and/or on repeated use.  All current 
complaints, findings and diagnoses should 
be set forth.  The report should 
specifically address the presence of 
recurrent subluxation or lateral 
instability of the right knee.  If such 
subluxation or lateral instability is 
found, the examiner should indicate 
whether it is slight, moderate, or 
severe.

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.		

5.  Thereafter, the reopened claims for 
service connection should be adjudicated.  
With respect to the claim for an 
increased rating for right knee 
disability, the RO should note that 
protected separate service connection has 
been established for right knee 
instability, with a protected rated 10 
percent rating (pursuant to 38 C.F.R. 
§§ 3.951 and 3.957), in addition to 
separately service-connected right knee 
arthritis.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-04.  

If any benefit sought remains denied, the 
RO should issue the Veteran and his 
representative a supplemental statement 
of the case and afford the Veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


